   8:20-cv-00082-BCB-MDN Doc # 45 Filed: 11/05/20 Page 1 of 2 - Page ID # 86




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

WB MUSIC CORP.;                              )       Case No.: 8:20-cv-82
EASY ACTION MUSIC;                           )
HORI PRODUCTIONS AMERICA, INC.;              )
AF CIRCLE C FUND, LLC a/b/a                  )
ARLOVOL MUSIC                                )
                                             )
                      Plaintiffs,            )
                                             )
       vs.                                   )       JOINT NOTICE TO COURT
                                             )       OF SETTLEMENT
IMAGINATION INDUSTRIES, INC.;                )
CASEY ROWE; and                              )
HUGH ABRAHAMSON,                             )
                                             )
                      Defendants.            )



       The parties hereto hereby inform the Court that the parties have reached an agreement to

resolve this matter. The parties have exchanged a signed release contemplating a financial

settlement paid by Defendants to Plaintiffs on or before December 31, 2020. The Scheduling

Order (Filing No. 41) at paragraph 3(c) contemplates potential settlement between the parties.



       The parties hereby provide notice to the Court that, upon payment of the settlement funds

on or before December 31, 2020 in this matter, and clearance of the settlement check, the parties

will file a full and complete dismissal of this matter. To allow for this payment and for the funds

to clear and be received, the parties request tolling of any procedural requirements and 90 days to

submit dismissal papers to the Court.

       DATED this 5th day of November 2020.
   8:20-cv-00082-BCB-MDN Doc # 45 Filed: 11/05/20 Page 2 of 2 - Page ID # 87




                              WB MUSIC CORP.; EASY ACTION MUSIC; HORI
                              PRODUCTIONS AMERICA, INC.; AF CIRCLE C
                              FUND, LLC a/b/a ARLOVOL MUSIC, Plaintiffs,


                                    By:/s/ Mark E. Novotny
                                       Mark E. Novotny, #19102
                                       LAMSON DUGAN & MURRAY LLP
                                       10306 Regency Parkway Drive
                                       Omaha, NE 68114
                                       Tele. (402) 397-7300
                                       Fax: (402) 397-7824
                                       mnovotny@ldmlaw.com
                                       ATTORNEYS FOR SAID PLAINTIFFS


                                    IMAGINATION INDUSTRIES, INC., CASEY
                                    ROWE, and HUGH ABRAHAMSON, Defendants,

                                    By:____/s/ Justin A. Quinn__________________
                                          Justin A. Quinn, #23509
                                          540 Douglas Building
                                          209 South 19th Street
                                          Omaha, NE 68102
                                          ATTORNEY FOR SAID DEFENDANTS


718497




                                      2
